In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0660V
                                        UNPUBLISHED


    JUDY WELCH,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: March 1, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Table Injury;
    HUMAN SERVICES,                                         Influenza (Flu) Vaccine; Shoulder
                                                            Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On May 10, 2018, Judy Welch filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on August
31, 2016. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On November 18, 2020, I issued Findings of Fact in which I determined that “the
flu vaccine alleged as causal was administered in Petitioner’s right deltoid; that her pain
and reduced range of motion were limited to the shoulder in which the intramuscular
vaccine was administered; and that the onset of Petitioner’s SIRVA-related pain occurred

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
within 48 hours of vaccination.” ECF No. 32 at 1-2. In reaction, on February 26, 2021,
Respondent filed an Amended Rule 4(c) Report indicating that while preserving his right
to appeal the November 18, 2020 Fact Finding, he “does not dispute that [P]etitioner has
satisfied all legal prerequisites for compensation under the Act.” Respondent’s Rule 4(c)
Report at 6 (citing 42 U.S.C. § 300aa-13).

       Specifically, Respondent stated as follows:

       In light of the Chief Special Master’s fact finding, and medical record
       evidence submitted in this case, [the Secretary] will not continue to contest
       that petitioner suffered SIRVA as defined by the Vaccine Injury Table . . . In
       addition, petitioner suffered the residual effects of her condition for more
       than six months. 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on the
       record as it stands and subject to his right to appeal the Findings of Fact,
       respondent does not dispute that petitioner has satisfied all legal perquisites
       for compensation under the Act. 42 U.S.C. § 300aa-13.
Id. at 5-6.


       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2